Per Curiam.
This case was before tbe Court at a former term, and is reported 141 N. C., 1.
Issues were submitted by bis Honor, to wbicb we find no exception. While tbe form of tbe fourth issue is objectionable and somewhat indefinite, yet, taken in connection with tbe charge of tbe judge, we think tbe jury fully understood what was tbe real question submitted.
There is evidence in tbe record that plaintiffs’ agent purchased a portion of tbe property at their own sale, thereby making plaintiffs accountable for its true value.
We have examined tbe several exceptions to tbe evidence and tbe charge and are of opinion that no substantial error was committed wbicb necessitates another trial.
Tbe judgment is
Affirmed.